Name: COMMISSION REGULATION (EC) No 46/95 of 12 January 1995 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce
 Date Published: nan

 No L 9/8 Official Journal of the European Communities 13 . 1 . 95 COMMISSION REGULATION (EC) No 46/95 of 12 January 1995 fixing the export refunds on milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2807/94 (2), and in particular Article 17(4) thereof, Whereas Article 17 of Regulation (EEC) No 804/68 provides that the difference between prices in inter ­ national trade for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regu ­ lation (EC) No 776/94 (4), provides that when the refunds on the products listed in Article 1 of Regulation (EEC) No 804/68, exported in the natural state, are being fixed account must be taken of :  the existing situation and the future trend with regard to prices and availabilities of milk and milk products on the Community market and prices for milk and milk products in international trade,  marketing costs and the most favourable transport charges from Community markets to ports or other points of export in the Community, as well as costs incurred in placing the goods on the market of the country of destination,  the aims of the common organization of the market in milk and milk products which are to ensure equi ­ librium and the natural development of prices and trade on this market,  the need to avoid disturbances on the Community market, and  the economic aspect of the proposed exports ; Whereas Article 3(1 ) of Regulation (EEC) No 876/68 provides that when prices within the Community are being determined account should be taken of the ruling prices which are most favourable for exportation, and that when prices in international trade are being determined particular account should be taken of : (a) prices ruling on third country markets ; (b) the most favourable prices in third countries of destination for third country imports ; (c) producer prices recorded in exporting third countries, account being taken, where appropriate, of subsidies granted by those countries ; and (d) free-at-Community-frontier offer prices ; Whereas Article 4 of Regulation (EEC) No 876/68 provides that the world market situation or the specific requirements of certain markets may make it necessary to vary the refund on the products listed in Article 1 of Regulation (EEC) No 804/68 according to destination ; Whereas Article 5 ( 1 ) of Regulation (EEC) No 876/68 provides that the list of products on which export refunds are granted and the amount of such refunds should be fixed at least once every four weeks ; whereas the amount of the refund may, however, remain at the same level for more than four weeks ; Whereas, in accordance with Article 2 of Commission Regulation (EEC) No 1098/68 of 27 July 1968 on detailed rules for the application of export refunds on milk and milk products Q, as last amended by Regulation (EEC) No 2767/90 (% the refund granted for milk products containing added sugar is equal to the sum of the two components, one of which is intended to take account of the quantity of milk products and the other is intended to take account of the quantity of added sucrose ; whereas, however, the latter component is applied only if the added sucrose was produced from sugar beet or cane harvested in the Community ; whereas, for products falling within CN codes ex 0402 99 11 , ex 0402 99 19, ex 0404 90 51 , ex 0404 90 53, ex 0404 90 91 and ex 0404 90 93, with a fat content by weight not exceeding 9,5 % and a non-fatty milk content in the dry matter equal to or greater than 15 % by weight, the former abovementioned component is fixed for 100 kilograms of the whole product ; whereas, for the other products con ­ taining added sugar falling within CN codes 0402 and 0404, that component is calculated by multiplying the basic amount by the milk products content of the product concerned ; whereas that basic amount is equal to the refund to be fixed for one kilogram of milk products contained in the whole product ; (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 298 , 19 . 11 . 1994, p. 1 . (3) OJ No L 155, 3 . 7 . 1968, p. 1 . (4) OJ No L 91 , 8 . 4. 1994, p. 6. 0 OJ No L 184, 29 . 7. 1968 , p. 10 . (6) OJ No L 267, 29 . 9 . 1990, p . 14. 13 . 1 . 95 Official Journal of the European Communities No L 9/9 Whereas it follows from applying the rules set out above to the present situation on the market in milk and in particular to quotations or prices for milk products within the Community and on the world market that the refund should be as set out in the Annex to this Regulation ; Whereas Council Regulation (EEC) No 990/93 (9) prohi ­ bits trade between the European Community and the Federal Republic of Yugoslavia (Serbia and Montenegro) ; whereas this prohibition does not apply in certain situa ­ tions as comprehensively listed in Articles 2, 4, 5 and 7 thereof ; whereas account should be taken of this fact when fixing the refunds ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, Whereas the second component is calculated by multi ­ plying the sucrose content of the product by the basic amount of the refund valid on the day of exportation for the products listed in Article 1 ( 1 ) (d) of Council Regula ­ tion (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regulation (EC) No 133/94 (2) ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (3), as amended by Regulation (EC) No 3528/93 (4), are used to convert amounts expressed in third country currencies and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (^ as amended by Regulation (EC) No 547/94 (6) ; Whereas the level of refund for cheeses is calculated for products intended for direct consumption ; whereas the cheese rinds and cheese wastes are not products intended for this purpose ; whereas, to avoid any confusion in inter ­ pretation, it should be specified that there will be no refund for cheeses of a free-at-frontier value less than ECU 150 per 100 kilograms ; Whereas Commission Regulation (EEC) No 896/84 Q, as last amended by Regulation (EEC) No 222/88 (8), laid down additional provisions concerning the granting of refunds on the change from one milk year to another ; whereas those provisions provide for the possibility of varying refunds according to the date of manufacture of the products ; Whereas for the calculation of the refund for processed cheese provision must be made where casein or caseinates are added for that quantity not to be taken into account ; HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds referred to in Article 17 of Regu ­ lation (EEC) No 804/68 on products exported in the natural state shall be as set out in the Annex. 2. There shall be no refunds for exports to Zone E for products falling within CN codes 0401 , 0402, 0403, 0404, 0405 and 2309. Article 2 This Regulation shall enter into force on 13 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 January 1995. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 22, 27. 1 . 1994, p. 7 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 320, 22. 12. 1993, p. 32. (0 OJ No L 108 , 1 . 5 . 1993, p . 106. (') OJ No L 69, 12. 3 . 1994, p . 1 . 0 OJ No L 91 , 1 . 4. 1984, p. 71 . (8) OJ No L 28 , 1 . 2 . 1988, p. 1 . O OJ No L 102, 28. 4. 1993, p. 14. No L 9/10 Official Journal of the European Communities 13 . 1 . 95 ANNEX to the Commission Regulation of 12 January 1995 fixing the export refunds on milk and milk products (in ECU/100 kg net weight unless otherwise indicated) Product code Destination (*) Amountof refund (") Product code Destination (*) Amount of refund f") 0401 10 10 000 5,02 0401 10 90 000 5,02 0401 20 11 100 5,02 0401 20 11 500 7,76 0401 20 19 100 5,02 0401 20 19 500 7,76 0401 20 91 100 10,33 0401 20 91 500 12,04 0401 20 99 100 10,33 0401 20 99 500 12,04 0401 30 11 100 15,46 0401 30 11 400 23,84 0401 30 11 700 35,82 0401 30 19 100 15,46 0401 30 19 400 23,84 0401 30 19 700 35,82 0401 30 31 100 42,66 0401 30 31 400 66,61 0401 30 31 700 73,45 0401 30 39 100 42,66 0401 30 39 400 66,61 0401 30 39 700 73,45 0401 30 91 100 83,71 0401 30 91 400 123,04 0401 30 91 700 143,58 0401 30 99 100 83,71 0401 30 99 400 123,04 0401 30 99 700 143,58 0402 10 11 000 58,20 0402 10 19 000 58,20 0402 10 91 000 0,5820 0402 10 99 000 0,5820 0402 21 1 1 200 58,20 0402 21 11 300 87,00 0402 21 11 500 91,98 0402 21 1 1 900 99,28 0402 21 17 000 58,20 0402 21 19 300 87,00 0402 21 19 500 91,98 0402 21 19 900 99,28 0402 21 91 100 100,04 0402 21 91 200 100,78 0402 21 91 300 102,09 0402 21 91 400 109,62 0402 21 91 500 112,20 0402 21 91 600 122,11 0402 21 91 700 128,01 0402 21 91 900 134,60 0402 21 99 100 100,04 0402 21 99 200 100,78 0402 21 99 300 102,09 0402 21 99 400 109,62 0402 21 99 500 112,20 0402 21 99 600 122,11 0402 21 99 700 128,01 0402 21 99 900 134,60 0402 29 15 200 0,5820 0402 29 15 300 0,8700 0402 29 15 500 0,9198 0402 29 15 900 0,9928 0402 29 19 200 0,5820 0402 29 19 300 0,8700 0402 29 19 500 0,9198 0402 29 19 900 0,9928 0402 29 91 100 1,0004 0402 29 91 500 1,0962 0402 29 99 100 1,0004 0402 29 99 500 1,0962 0402 91 11 110 5,02 0402 91 11 120 10,33 0402 91 11 310 17,61 0402 91 11 350 21,75 0402 91 11 370 26,65 0402 91 19 110 5,02 0402 91 19 120 10,33 0402 91 19 310 17,61 0402 91 19 350 21,75 0402 91 19 370 26,65 0402 91 31 100 20,42 0402 91 31 300 31,50 0402 91 39 100 20,42 0402 91 39 300 31,50 0402 91 51 000 23,84 0402 91 59 000 23,84 0402 91 91 000 83,71 0402 91 99 000 83,71 0402 99 11 110 0,0502 0402 99 11 130 0,1033 Official Journal of the European Communities No L 9/ 1113 . 1 . 95 Product code Destination (") Amountof refund (**) Product code Destination (*) Amount of refund (**) 0402 99 11 150 0,1716 0402 99 11 310 20,31 0402 99 1 1 330 24,54 0402 99 1 1 350 32,88 0402 99 19 110 0,0502 0402 99 19 130 0,1033 0402 99 19 150 0,1716 0402 99 19 310 20,31 0402 99 19 330 24,54 0402 99 19 350 32,88 0402 99 31 110 0,2214 0402 99 31 150 34,25 0402 99 31 300 0,4266 0402 99 31 500 0,7345 0402 99 39 110 0,2214 0402 99 39 150 34,25 0402 99 39 300 0,4266 0402 99 39 500 0,7345 0402 99 91 000 0,8371 0402 99 99 000 0,8371 0403 10 22 100 5,02 0403 10 22 300 7,76 0403 10 24 000 10,33 0403 10 26 000 15,46 0403 10 32 100 0,0502 0403 10 32 300 0,0776 0403 10 34 000 0,1033 0403 10 36 000 0,1546 0403 90 1 1 000 58,20 0403 90 13 200 58,20 0403 90 13 300 87,00 0403 90 13 500 91,98 0403 90 13 900 99,28 0403 90 19 000 100,04 0403 90 31 000 0,5820 0403 90 33 200 0,5820 0403 90 33 300 0,8700 0403 90 33 500 0,9198 0403 90 33 900 0,9928 0403 90 39 000 1,0004 0403 90 51 100 5,02 0403 90 51 300 7,76 0403 90 53 000 10,33 0403 90 59 110 15,46 0403 90 59 140 23,84 0403 90 59 170 35,82 0403 90 59 310 42,66 0403 90 59 340 66,61 0403 90 59 370 73,45 0403 90 59 510 83,71 0403 90 59 540 123,04 0403 90 59 570 143,58 0403 90 61 100 0,0502 0403 90 61 300 0,0776 0403 90 63 000 0,1033 0403 90 69 000 0,1546 0404 90 11 100 58,20 0404 90 11 910 5,02 0404 90 11 950 17,61 0404 90 13 120 58,20 0404 90 13 130 87,00 0404 90 13 140 91,98 0404 90 13 150 99,28 0404 90 13 911 5,02 0404 90 13 913 10,33 0404 90 13 915 15,46 0404 90 13 917 23,84 0404 90 13 919 35,82 0404 90 13 931 17,61 0404 90 13 933 21,75 0404 90 13 935 26,65 0404 90 13 937 31,50 0404 90 13 939 32,93 0404 90 19 110 100,04 0404 90 19 115 100,78 0404 90 19 120 102,09 0404 90 19 130 109,62 0404 90 19 135 112,20 0404 90 19 150 122,11 0404 90 19 160 128,01 0404 90 19 180 134,60 0404 90 31 100 58,20 0404 90 31 910 5,02 0404 90 31 950 17,61 0404 90 33 120 58,20 0404 90 33 130 87,00 0404 90 33 140 91,98 0404 90 33 150 99,28 0404 90 33 91 1 5,02 0404 90 33 913 10,33 0404 90 33 915 15,46 0404 90 33 917 23,84 0404 90 33 919 35,82 0404 90 33 931 17,61 0404 90 33 933 21,75 0404 90 33 935 26,65 0404 90 33 937 31,50 0404 90 33 939 32,93 0404 90 39 110 100,04 0404 90 39 115 100,78 0404 90 39 120 102,09 0404 90 39 130 109,62 No L 9/12 Official Journal of the European Communities 13 . 1 . 95 Product code Destination (") Amountof refund (") Product code Destination (*) Amount of refund (") 0404 90 39 150 112,20 0405 00 19 500 I 151,42 0404 90 51 100 II 0,5820 0405 00 19 700 \ 155,20 0404 90 51 910 II 0,0502 0405 00 90 100 \ 155,20 0404 90 51 950 II 20,31 0405 00 90 900 Il 199,82 0404 90 53 110 ll 0,5820 0406 10 20 100 II Il II I 0406 10 20 230 028 0404 90 53 130 I 0,8700 \ 400 30,85I 0404 90 53 150 I 0,9198 404 0404 90 53 170 I 0,9928 .., 37,90 0404 90 53 911 0,0502 0406 10 20 290 028  0404 90 53 913 I 0,1033 400 30,85 0404 90 53 915 I 0,1546 404  0404 90 53 917 I 0,2384 ,. » 37,90 0404 90 53 919 II 0,3582 0406 10 20 610 028 10,67 II 037 0404 90 53 931 I 20,31 039I  0404 90 53 933 I 24,54 400 68,92 0404 90 53 935 \ 32,88 404 0404 90 53 937 34,25 ... 70,70 0404 90 59 130 1,0004 0406 10 20 620 028 15,80 0404 90 59 150 1,0962 037  0404 90 59 930 0,5121 039  0404 90 59 950 0,7345 400 75,99 \ 404 0404 90 59 990 \ 0,8371 77,52\ 0404 90 91 100 l 0,5820 0406 10 20 630 028 18,96 0404 90 91 910 0,0502 037 0404 90 91 950 20,31 039  0404 90 93 110 0,5820 400 86,36 0404 90 93 130 0,8700 404  0404 90 93 150 l 0,9198 ... 87,53 0404 90 93 170 0,9928 0406 10 20 640 028  037 0404 90 93 911 0,0502 039\  0404 90 93 913 0,1033 400 102,71 0404 90 93 915 0,1546 404 0404 90 93 917 0,2384 ... 102,71 0404 90 93 919 0,3582 0406 10 20 650 028 21,73 0404 90 93 931 20,31 037  0404 90 93 933 24,54 039  0404 90 93 935 32,88 400 51,35 404 0404 90 93 937 34,25 I 106,93... 0404 90 99 130 1,0004 0406 10 20 660 l  0404 90 99 150 1,0962 0406 10 20 810 028  0404 90 99 930 0,5121 037  0404 90 99 950 0,7345 039  0404 90 99 990 0,8371 400 16,65 117,35 404 0405 00 11 200 l ... 16,65 0405 00 11 300 147,63 0406 10 20 830 028  0405 00 11 500 151,42 037 0405 00 11 700 155,20 039 0405 00 19 200 117,35 400 28,42 0405 00 19 300 147,63 404  · 13 . 1 . 95 Official Journal of the European Communities No T. 9 / 1 3 Product code Destination (*) Amountof refund (**) \ .., 28,42 0406 10 20 850 028  037 039 400 34,46 l 404  ... 34,46 0406 10 20 870 \  0406 10 20 900  0406 20 90 100  0406 20 90 913 028  \ 400 67,11 l 404  \ ... 67,11 0406 20 90 915 028  \ 400 89,48 404 89,48 0406 20 90 917 028  400 95,06 404 95,06 0406 20 90 919 028  400 106,25 404 106,25 0406 20 90 990 \  0406 30 10 100 \  0406 30 10 150 028  I 037  I 039  I 400 15,83 ll 404  l ... 18,04 Product code Destination (') Amount of refund (**) 0406 30 10 200 028 I 037  039  400 34,38 404 38,46 0406 30 10 250 028  037  039  400 34,38 404  , 38,46 0406 30 10 300 028  037  039  400 50,48 404  56,43 0406 30 10 350 028  037  039  400 34,38 404  »., 38,46 0406 30 10 400 028  037  039  400 50,48 404  . 56,43 0406 30 10 450 028  037  039  400 73,50 404  ... 82,12 0406 30 10 500  0406 30 10 550 028  037  039  400 34,38 404 15,80 38,46 0406 30 10 600 028  037  039  \ 400 50,48 404 22,13 56,43 No L 9/14 Official Journal of the European Communities 13 . 1 . 95 Product code Destination (*) .Amount Pr0(Juct code of refund ( ) Destination (*) Amountof refund (") 0406 30 10 650 028  0406 30 31 730 028  037  037  039 039  400 73,50 400 404 50,48 404  ... 56,43 ... 82,12 ' 0406 30 31 910l 028  0406 30 10 700 028  037  037  039  039 _ 400 34,38 400 73,50 404  404 \\ ... 38,46  Il 0406 30 31 930 028 ... 82,12 f 037  0406 30 10 750 028  039  037  400 50,48 039  404  400 89,71 ... 56,43 404 _ 0406 30 31 950 028  Il 037 039 I- 100,24 0406 30 10 800 028  400 73,50 037  404  039  ... 82,12 400 89,71 0406 30 39 100  404 _ 0406 30 39 300 028  .,. 100,24 037  l 039 0406 30 31 100 \  \ 400 34,38 15,80 0406 30 31 300 028  404 037  ... 38,46 039  0406 30 39 500 028  400 15,83 037  404  039  ... 18,04 400 50,48 404 22,13 0406 30 31 500 028  ... 56,43 037 0406 30 39 700 028  039  037  400 34,38 039  1 404  400 73,50 ... 38,46 404  0406 30 31 710 028 -l ... 82,12 037 0406 30 39 930 028 037 039 039 400 34,38 400 73,50 404  404  ... 38,46 . 82,12 13 . 1 . 95 Official Journal of the European Communities No L 9/ 15 Product code Destination (*) Amount Product code Destination (*) Amount of refund (**) of refund (**) 0406 30 39 950 028  0406 90 06 900  037  0406 90 07 000 028  039 _ 037  400 89,71 039  404  400 102,71 ». « 100,24 404  0406 30 90 000 028  ,,, 125,89 037  0406 90 08 100 028  039 I- 037  400 89,71 039  404 100,24 400 404 102,71 0406 40 50 000 028  125,89 400 94,82 0406 90 08 900  404 99,95 0406 90 09 100 028 037  0406 40 90 000 028  039 400 94,82 400 102,71 404 404  » » » 99,95 125,89II l 0406 90 02 100 028 0406 90 09 900  037 II 0406 90 12 000 028  039  037 400 102,71 \ II 404 039  \_I \ ... I 125,89 400 102,71 \ II 404 0406 90 02 900 II  II 0406 90 03 100 028 _ 125,89 037 0406 90 14 100 028  039 037  400 102,71 039  404 400 102,71 «* 125,89 404  0406 90 03 900  125,89 0406 90 04 100 028  0406 90 14 900  037 0406 90 16 100 028  039  037  400 102,71 039  404 125,89 400 404 102,71 0406 90 04 900  *** 125,89 0406 90 05 100 028  0406 90 16 900  037  0406 90 21 900 028  039  037  400 102,71 039  404  400 102,71 *** 125,89 404  0406 90 05 900 l  *** 119,85 0406 90 06 100 028  0406 90 23 900 028  037  037  039  039  400 102,71 400 51,35 404  404  » »* 125,89 ... 106,93 No L 9/ 16 Official Journal of the European Communities 13 . 1 . 95 Product code Destination (*) Amountof refund f*) Product code Destination (*) Amount of refund (*") 0406 90 25 900 028 0406 90 35 990 028 \ 037  037  039  I 039  400 51,35 400 102,71 404  404  , 106,93 ... 102,71 0406 90 27 900 028  0406 90 37 000 028  037  037  039  039  400 44,35 400 102,71 404  - 404  ».. 90,62 l ... 125,89 0406 90 31 119 028  0406 90 61 000 028  037  037 71,11 039  039 71,11 400 49,36 400 146,16 404 12,64 404 110,61 ... 71,07 ... 146,16 0406 90 31 151 028  0406 90 63 100 028  037  037 82,98 039  l 039 82,98 400 46,14 400 167,59 404 11,82 404 126,41 ... 66,24 ... 167,59 0406 90 31 159 \  0406 90 63 900 028  0406 90 33 119 028  037 55,31 037  039 55,31 039  400 118,51 400 49,36 404 63,21 404 12,64 130,36 .., 71,07 0406 90 69 100 ll  0406 90 33 151 028  0406 90 69 910 028  037  037 55,31 039  039 55,31 400 46,14 400 118,51 404 11,82 404 63,21 ... 66,24 ... 130,36 0406 90 33 919 028  0406 90 73 900 028  037  I 037 33,71 039  039 33,71 400 49,36 400 119,31 404 12,64 404 94,82 ... 71,07 l ... 119,31 0406 90 33 951 028  0406 90 75 900 028  037  037  039  039  400 46,14 l 400 51,35 404 11,82 404  ... 66,24 ... 99,52 0406 90 35 190 028  0406 90 76 100 028 18,96 037 33,71 037  039 33,71 039  400 125,26 400 46,43 404 71,11 404  ... 125,26 ... 87,53 13 . 1 . 95 Official Journal of the European Communities No L 9/ 17 Product code Destination (*) Amountof refund (") Product code Destination (*) Amount of refund (") 0406 90 76 300 028 037  0406 90 85 995 028 037 21,73 039  039  400 51,35 400 51,35 404  404 106,93 , 106,93 0406 90 76 500 028 037  0406 90 85 999  039 0406 90 86 100    0406 90 86 200 028 10,67 400 59,26 \ \ I 037 404 : I l 039 » » » 106,93 I 400 70,700406 90 78 100 028 18,96 037 404  039 *** 70,70 400 46,43 0406 90 86 300 028 15,80 404 87,53 037 039 0406 90 78 300 028 037 039  400 404 75,99 77,52 400 51,35 0406 90 86 400 028 18,96 404  037 », » 106,93 039 0406 90 78 500 028  400 86,36 037  404 039  , » » 87,53 400 59,26 0406 90 86 900 028 404 037 106,93 039II 0406 90 79 900 028 \ II 400 102,71 037 039 404 II 44,35 *** 102,71400 II 404 0406 90 87 100 \  ... 90,62 0406 90 87 200 028 10,67 0406 90 81 900 028  037  037  039  039  400 70,70 400 102,71 404  404  *" 70,70 ,,, 102,71 0406 90 87 300 028 15,80 0406 90 85 910 028  037  037 33,71 039 039 33,71 400 75,99 400 125,26 404 _ 404 71,11 , 77,52 125,26 0406 90 87 400 028 18,96 0406 90 85 991 028  037 037 I- 039 : 1 039 86,36400 400 102,71 I II 404 404 \ I II *** 87,53* * * 102,71 No L 9/18 Official Journal of the European Communities 13 . 1 . 95 Product code Destination (*) Amount Product code Destination (*) Amount l of refund (**) of refund (") 0406 90 87 951 028 2309 10 15 500 I 0,44 037 33,71 2309 10 15 700 I 0,50 039 33,71 2309 10 19 010 I  400 119,31 2309 10 19 100 I  404 71,11 2309 10 19 200 0,21 I ... I 2309 10 19 300 0,28119,31 \ 0406 90 87 971 028 2309 10 19 400 \ 0,36 21,73 Il II 2309 10 19 500 Il 0,44 037 _ 2309 10 19 600 0,50 039 2309 10 19 700 0,53 400 58,47 2309 10 19 800 || 0,57 404 106,93 2309 10 70 010 2309 10 70 100 16,59 0406 90 87 972 028  2309 10 70 200 Il 22,12 400 30,85 2309 10 70 300 27,65 404 37,90 2309 10 70 500 2309 10 70 600 33,17 38,70 0406 90 87 979 028 21,73 2309 10 70 700 || 44,23 037 2309 10 70 800 48,66 039 230990 35 010 2309 90 35 100 III- 400 58,47 ! II Il 2309 90 35 200 0,21 404 II 2309 90 35 300 0,28 * * » 106,93 2309 90 35 400 Il 0,36 0406 90 88 100 I  2309 90 35 500 I 0,44 0406 90 88 200 028 10,67 2309 90 35 700 II 0,50 037  2309 90 39 010 Il  . 039  2309 90 39 100 Il  400 70,70 2309 90 39 200 I 0,21 404 70,70 2309 90 39 300 2309 90 39 400 0,28 0,36 0406 90 88 300 028 15,80 2309 90 39 500 0,44 037 2309 90 39 600 0,50 039 2309 90 39 700 I 0,53 75,99 2309 90 39 800 \ 0,57 400 \ 2309 90 70 010 l 404 I 77,52 2309 90 70 100 I 16,59 I 2309 90 70 200 22,12 2309 10 15 010  2309 90 70 300 27,65 2309 10 15 100  2309 90 70 500 33,17 2309 10 15 200 0,21 2309 90 70 600 38,70 2309 10 15 300 0,28 2309 90 70 700 44,23 2309 10 15 400 I 0,36 2309 90 70 800 48,66 (*) The code numbers for the destinations are those set out in the Annex to Commission Regulation (EC) No 3079/94 (OJ No L 325, 17. 12. 1994, p. 17). For destinations other than those indicated for each 'product code', the amount of the refund applying is indicated by ***. Where no destination is indicated, the amount of the refund is applicable for exports to any destination other than those referred to in Article 1 (2). (**) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. NB : The product codes and the footnotes are defined in Commission Regulation (EEC) No 3846/87 (OJ No L 366, 24. 12. 1987, p. 1 ), as amended.